323 B.R. 917 (2004)
In re Norman W. SHEARIN, Jr. and Ann S. Shearin, Appellants,
v.
Stephen L. BEAMAN, Trustee, Appellee.
No. 5:03CV773BR.
United States Bankruptcy Court, E.D. North Carolina, Western Division.
March 17, 2004.
*918 Norman W. Shearin, Jr., Vandeventer Black, Kitty Hawk, NC, for Norman W. Shearin, Jr., Anne S. Shearin, appellants.
Stephen Levi Beaman, Beaman & King, Wilson, NC, for Stephen L. Beaman, appellee.

ORDER
BRITT, Senior District Judge.
Debtor-appellants filed timely notice of this appeal on 29 July 2003 pursuant to Rule 8001(a) of the Federal Rules of Bankruptcy Procedure and 28 U.S.C. § 158(a). Debtor-appellants appeal from the 22 July 2003 order of the United States Bankruptcy Court for the Eastern District of North Carolina, United States Bankruptcy Judge J. Rich Leonard. Judge Leonard held that debtor-appellants were entitled to claim $14,895.33 of the male debtor's year-end distribution resulting from his employment as a partner in a law firm, as exempt under N.C. Gen.Stat. § 1-362, which exempts wages earned during the 60-day period preceding filing of bankruptcy. In addition, Judge Leonard held that the male debtor's interest in his capital account in the law firm was not exempt under N.C. Gen.Stat. § 1-362. The issues on appeal have been fully briefed by the parties, and this matter is ripe for disposition.
On appellate review by the district court, the bankruptcy court's findings of fact will not be set aside unless clearly erroneous, but questions of law are reviewed de novo. See Fed. R. Bankr.P. 8013; Beaman v. Shearin, 224 F.3d 346, 348 (4th Cir.2000). After careful consideration of the order entered by Judge Leonard, the record on appeal, and the parties' arguments as discussed in their briefs on appeal, the decision of the bankruptcy court in this matter is hereby AFFIRMED.